FILED
                           NOT FOR PUBLICATION                             DEC 10 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 14-50172

              Plaintiff - Appellee,              D.C. No. 3:13-cr-04218-GPC-1

  v.
                                                 MEMORANDUM*
MARCO ANTHONY WILLIAMS,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Gonzalo P. Curiel, District Judge, Presiding

                          Submitted December 8, 2014**
                              Pasadena, California

Before: GRABER, GOULD, and CALLAHAN, Circuit Judges.

       Defendant Marco Anthony Williams appeals the district court’s imposition

of a 21-month sentence of imprisonment following his conviction of attempted

entry of a removed alien, in violation of 8 U.S.C. § 1326. Reviewing de novo

whether Defendant’s prior conviction warranted a 16-level increase under United

        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
States Sentencing Guidelines § 2L1.2, United States v. Gomez-Leon, 545 F.3d
777, 782 (9th Cir. 2008), we affirm.

      1. California Health and Safety Code "Section 11351 is categorically

broader than the Guidelines definition of ‘drug trafficking offense’ because it

criminalizes possession or purchase of certain substances that are not covered by

the [Controlled Substances Act]." United States v. Leal-Vega, 680 F.3d 1160,

1167 (9th Cir. 2012). But, as we held recently, section 11351 is divisible with

respect to the type of controlled substance, so the modified categorical approach

may be used. United States v. De La Torre-Jimenez, No. 13-50438, 2014 WL
5786715, at *3 (9th Cir. Nov. 7, 2014).

      2. The district court correctly applied the modified categorical approach and

concluded that Defendant’s conviction involved cocaine, a federally controlled

substance. The documents at issue here are materially indistinguishable from the

ones we found sufficient in Torre-Jimenez, id. at *4–5. Defendant’s arguments

concerning United States v. Vidal, 504 F.3d 1072, 1087 (9th Cir. 2007) (en banc),

were rejected in Torre-Jimenez, 2014 WL 5786715, at *4–5.

      AFFIRMED.




                                          2